DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on October 11, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/11/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on November 5, 2019.  These drawings are accepted.









Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	 Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sams (US 6,860,979) in view of Prestridge et al (US 4,400,253) and in further view of Bridge et al (US 2009/0267658).
 	Regarding claim 21, Sams discloses a system (i.e. circuit of Figure 1), comprising:
 	a vessel (Fig. 1, vessel 10) having at least one electrode (Fig. 1, electrodes within vessel 10) therein; and 
 	a power supply device (Fig. 1, circuit of rectifier 48, modulator 52, chopper 56, primary winding 38, transformer 36, and secondary winding 40) comprising: 
 	 	a power conversion circuit (i.e. circuit of rectifier 48, modulator 52, chopper 56, primary winding 38, transformer 36, and secondary winding 40 of Figure 1) coupled to the at least one electrode (Fig. 1, electrodes within vessel 10); and
 	the power conversion circuit (i.e. circuit of rectifier 48, modulator 52, chopper 56, primary winding 38, transformer 36, and secondary winding 40 of Figure 1) to generate, from an input voltage (Fig. 1, voltage input 46), an output voltage (Fig. 1, signal outputted from secondary winding 40) to be supplied to the at least one (Fig. 1, electrodes within vessel 10) to create an electric field within a multi-phase liquid mixture (Fig. 1, liquid contained within vessel 10) in the vessel (Fig. 1, vessel 10) (See Abstract and Summary of the Invention).
 	Sams fails to explicitly disclose a microprocessor coupled to the power conversion circuit and configured to control the power conversion circuit, Docket No. IS19.0848Page 27 of 29 PATENTSchlumberger-Privatewherein the power conversion circuit and the microprocessor are incorporated on a same board or accommodated inside a same housing of the power supply device.
 	Prestridge et al discloses a microprocessor (Fig. 1, gate firing circuit 22) coupled to a power conversion circuit (Fig. 1, circuit of switch 20, primary winding 12, transformer 10, and secondary winding 14) and configured to control the power conversion circuit (Fig. 1, circuit of switch 20, primary winding 12, transformer 10, and secondary winding 14).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Sams, by including a microprocessor, as taught by Prestridge et al, in order to improve regulation of a power conversion circuit for controlling the intensity of the electric field for improved coalescence. 
 	Bridge et al discloses wherein a power conversion circuit (Fig. 1, power converters 10a and 10b) and a microprocessor (Fig. 7, synchronization circuits 212a-212n coupled to their respective PWM 54a-54n to respective drv1-drv2 circuits as shown also in Figure 1) are incorporated on a same board (i.e. chip or printed circuit board) (See paragraph [0024]) or accommodated inside a same housing of a power supply device.
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Sams, by including a power conversion circuit and a microprocessor, as taught by Bridge et al, in order to obtain a circuit with reduced size. 
 	Regarding claim 22, Sams discloses wherein 
 	the power conversion circuit (i.e. circuit of rectifier 48, modulator 52, chopper 56, primary winding 38, transformer 36, and secondary winding 40 of Figure 1) is configured to 
 	 	perform an AC-DC conversion (i.e. rectification by rectifier 48 of Figure 1) to convert an AC input voltage (Fig. 1, voltage input 46) into a DC voltage (Fig. 1, signal outputted from rectifier 48 to voltage bus 50), and 
 	 	modulate (i.e. via modulator 52 of Figure 1), the DC voltage (Fig. 1, voltage input 46) to generate the output voltage (Fig. 1, signal outputted from secondary winding 40) to be supplied to the at least one electrode (Fig. 1, electrodes within vessel 10).  
 	Sams fails to explicitly disclose wherein the power conversion circuit is configured to modulate, under control of the microprocessor. 
 	However, Prestridge et al discloses where a power conversion circuit (Fig. 1, circuit of switch 20, primary winding 12, transformer 10, and secondary winding 14) is configured to modulate, under control of a microprocessor (Fig. 1, gate firing circuit 22). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Sams, by including a microprocessor, as taught by Prestridge et al, in order to improve regulation of a power conversion circuit for controlling the intensity of the electric field for improved coalescence. 
 	Regarding claim 23, Sams discloses wherein 
 	the power conversion circuit (i.e. circuit of rectifier 48, modulator 52, chopper 56, primary winding 38, transformer 36, and secondary winding 40 of Figure 1) is configured to 
 	 	directly modulate, an AC input voltage (i.e. rectified AC signal outputted from rectifier 48 to voltage bus 50 of Figure 1) to generate the output voltage (Fig. 1, signal outputted from secondary winding 40) to be supplied to the at least one electrode (Fig. 1, electrodes within vessel 10).
 	Sams fails to explicitly disclose wherein the power conversion circuit is configured to directly modulate, under control of the microprocessor. 
 	However, Prestridge et al discloses where a power conversion circuit (Fig. 1, circuit of switch 20, primary winding 12, transformer 10, and secondary winding 14) is configured to directly modulate, under control of a microprocessor (Fig. 1, gate firing circuit 22). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Sams, by including a microprocessor, as taught by Prestridge et al, in order to improve regulation of a power conversion circuit for controlling the intensity of the electric field for improved coalescence. 

Allowable Subject Matter
7.	Claims 1-20 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply device, comprising: 
 	a power conversion circuit configured to generate an output voltage from an input voltage; and 
 	a microprocessor controller coupled to the power conversion circuit and configured to control the power conversion circuit to generate the output voltage and apply the output voltage to the multi-phase liquid mixture, 
 	wherein 
 	the microprocessor controller is configured to control generation of the output voltage in accordance with a digital synchronization signal, and 
 	the microprocessor controller is further configured to 
 	generate the synchronization signal at a base frequency and transmit the synchronization signal to a further power supply device, or 
 	receive the synchronization signal from another power supply device.

Regarding claims 8-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system, comprising: 
 	a plurality of power supply devices each configured to generate an output voltage from an input voltage for applying the output voltage to a multi-phase liquid mixture, 
 	wherein 
 	the plurality of power supply devices comprises a master power supply device and at least one slave power supply device, 
 	the master power supply device is configured to 
 	generate a digital synchronization signal at a base frequency, 
 	control generation of the output voltage from the master power supply device in accordance with the digital synchronization signal, and 
 	transmit the digital synchronization signal to the at least one slave power supply device, and 
 	the at least one slave power supply device is configured to 
 	4
 	receive the digital synchronization signal from the master power supply device, and 
 	synchronize generation of the output voltage from the at least one slave power supply device with the generation of the output voltage from the master power supply device in accordance with the received digital synchronization signal.

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, comprising: 
 	generating, by a master power supply device among a plurality of power supply devices, a digital synchronization signal at a base frequency; 
 	transmitting, by the master power supply device, the digital synchronization signal to at least one slave power supply device among the plurality of power supply devices; 
 	generating, by each of the master power supply device and the at least one slave power supply device, an output voltage in synchronization with the digital synchronization signal; and 
 	applying the generated output voltages to a plurality of electrodes arranged in a vessel and coupled to the plurality of power supply devices, respectively, to create an electric field in a multi-phase liquid mixture within the vessel.

Response to Arguments
9.	Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. 
 	Pertaining to claims 21-23, on page 12 within the first paragraph, Applicant acknowledges that, “Claims 21-23 stand rejected under 35 U.S.C. § 103 as being unpatentable over Sams in view of Prestridge and in further view of Bridge.” When addressing this rejection, it appears that Applicant argues, “Sam discloses a method of augmenting the separation of immiscible heavier and lighter components of an emulsion wherein water is in droplets suspended in an oil base. However, nothing in Sams is addressing the previously identified deficiencies of Guittonneau. Bridge is disclosing a power converter system with a plurality of variable frequency power converters and a plurality of synchronization circuits wherein each variable frequency power converter has a switching frequency. Nothing in Sams or Bridge taken alone or in combination is believed to teach or suggest the system and method presently claimed.” See Applicant’s Arguments/Remarks, page 13, paragraph 2. This argument is not persuasive. 
 	The claimed invention of claims 21-23 are unpatentable over Sams in view of Prestridge and in further view of Bridge as disclosed within the current and previous office actions. Applicant’s arguments regarding the Sams and Bridge references for claims 21-23 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 	It is noted that there appears to be an argument for Sams failing to address deficiencies of Guittonneau where Applicant states, “. . . nothing in Sams is addressing the previously identified deficiencies of Guittonneau.” However, Guittonneau was not addressed as a reference pertaining to the rejection of claims 21-23. As stated prior, Claims 21-23 stand rejected under 35 U.S.C. § 103 as being unpatentable over Sams in view of Prestridge and in further view of Bridge. It appears that Applicant may have been referring to claims 8-10 and 18 and/or claims 11 and 19. 
 	It is further noted that Applicant’s only arguments regarding the Prestridge reference is made within the third paragraph of page 12 of Applicant’s Arguments and Remarks. Regarding Prestridge, Applicant argues, “. . . Applicant understands Prestridge disclosed a switched power unit (transformers) using SCR’s (silicon controlled rectifiers). Such power unit, by nature, cannot be switched off once they have been switched on. This feature limits Prestridge’s operating frequency to that of the power grid, i.e. 50 or 60 Hz. Therefore, Prestridge would never be able to synchronize multiple power units by applying a synchronization signal as claimed in the present application.” However, claims 21-23 do not address limitations pertaining to a synchronization signal as argued by the Applicant. 
.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838